Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3/A of our report dated March 30, 2015 relating to the financial statements and financial statement schedule, which appears in Platform Specialty Products Corporation's Annual Report on Form 10-K for the year ended December31, 2014.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Stamford, Connecticut April 28, 2015
